Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s amendment filed on October 23, 2020 was received.  Claims 19 and 23 were amended.  Support of the amendment can be found on page 42, line 20, and page 43, lines 4-11. 
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on May 29, 2019. 

Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 51 is allowable if rewritten in independent form including all of the limitations of the base claim because the prior arts in the record, Brecht et al. (US 6,590,057 B1) does not teach wherein the further metal component is zinc (Zn) with the molar ratio of lithium to zinc is at least 6:1. The x reference in the Common Citation Document CN1884334 A also as published in US2006293486A1 does not teach wherein the molar ratio of lithium to zinc is at least 6:1.


Claim Rejections - 35 USC § 103
The claim rejections under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Brecht et al. (US 6,590,057 B1) in view of Klein et al.  (US2011/0245406 A1) on Claims 19-21, 23-26, 37-38, 41-44, and 52-53 are maintained.  
Regarding claim 19, Brecht teaches a composition comprising bismuth catalyst for example (Col. 2, lines 6-8), comprising   a) organic polyisocyanates with b) at least one polyether polyol a polyhydroxy group-containing compound, f) a catalyst mixture containing i) at least one organic titanium and/ or zirconium compound, ii) at least one organic lithium carboxylate, iii) additionally at least one organic bismuth carboxylate, for example, in experiment 10 the use of metal catalysts, wherein the molar ratio of Li:Bi is 7.44 (as admitted by Applicant in Applicant’s remark filed on August 22, 2019 on page 13, “in the example of Brecht, …while experiment 10 discloses a molar ratio of Li:Bi of 7.44.”), and in experiment 25 in table 8, 0.04wt% Li-2-Hex cem and 0.02 wt% of Coscat 83, therefore the molar ratio of Li:Bi is 9.6:1 (calculation of mole ratio: Li-2-Hex cem is Lithium 2-ethylhexanoate according to table 3 in Col.12, which has a molecular weight of 150.2 g/mol, and Coscat 83 is Bismuth(III) neodecanoate according to table 3, which has a molecular weight of 722.7g/mol, therefore the mole ratio of Li:Bi is 9.6:1 mol/mol) wherein components a), b), and f) are present separately from one another, or are mixed wholly or at least partly with one another (Col. 2, lines47-Col. 3, lines 37, Col. 7, lines 17-24, Col. 12-16, Table 5 and table 8), regarding to the coating material system in the preamble, because polyurethane with polyhydroxy and polyisocyanate using as coating is well known in the art, and Brecht discloses that the field of application for the use of bismuth catalysts is mainly used in the area of surface coating (Col. 2 lines 1-8), 
Brecht does not explicitly teach wherein the polyhydroxy group-containing compound is selected from the group consisting of a polyacrylate polyol, polymethacrylate polyol, polyester polyol, polyurethane polyol, polysiloxane polyol, and mixture of two or more of any of these, but teaches polyether polyol.  However, in an analogous art in the same field of endeavor, Klein discloses a coating composition comprising a hydroxyl-containing compound, a polyol, and a polyisocyanates and a catalyst, wherein the polyol components which can be used in the coating compositions includes hydroxyl-containing polyacrylate copolymers and/or polymethacrylate copolymers, polyester polyols, polyether polyols or urethane- and ester-group-containing polyols or mixtures thereof ([0006]).  Therefore, polyacrylate polyols, polymethacrylate copolymers, polyester polyols, and polyether polyols are considered functionally equivalent polyhydroxyl-containing polyol components which can be used in the coating compositions ([0006]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute polyacrylate polyols, polymethacrylate copolymers, or polyester polyols for polyether polyols disclosed by Brecht, because polyacrylate polyols, polymethacrylate copolymers, polyester polyols, and polyether polyols are considered functionally equivalent polyhydroxyl-containing polyol components which can be used in the coating compositions ([0006]).   

Regarding claim 21, Brecht teaches wherein the polyisocyanate-containing compound comprises 1,6-hexamethylene diisocyanate (HDI) for example (Col. 3, lines 37-65).
Regarding claim 23, Brecht teaches comprising at least one polymer polyol containing 1 to 50 wt. % filler, relative to the polymer polyol (Col. 2, lines 47-65), wherein the individual components are present separately form one another or are mixed wholly or at least partly with one another or with components a), b) or f) (Col. 3, lines 24-36).
Regarding claim 24, Brecht teaches the catalysts can be added to the polyol formulation either as a prepared mixture or separately in the corresponding ratio (Col. 7, lines 17-23).
Regarding claim 25, Brecht teaches it is also known to use organic compounds or organic salts of various other elements, such as lithium, titanium and bismuth (Col. 1, lines 17-25, Col. 7, lines 25-43, Col. 8, lines 38-61).

Regarding claim 37, Brecht teaches wherein experiment 25 in table 8, 0.04wt% Li-2-Hex cem and 0.02 wt% of Coscat 83, therefore the molar ratio of Li:Bi is 9.6:1 (calculation of mole ratio: Li-2-Hex cem is Lithium 2-ethylhexanoate according to table 3 in Col.12, which has a molecular weight of 150.2 g/mol, and Coscat 83 is Bismuth(III) neodecanoate according to table 3, which has a molecular weight of 722.7g/mol, therefore the mole ratio of Li:Bi is 9.6:1 mol/mol) wherein components a), b), and f) are present separately from one another, or are mixed wholly or at least partly with one another (Col. 12-16, Table 5 and table 8).
Regarding claim 38, Brecht teaches a composition as disclosed above.  Brecht does not explicitly teach wherein the polyhydroxy group-containing compound comprises a polyacrylate polyol and/or a polymethacrylate polyol, but teaches polyether polyol.  However, in an analogous art in the same field of endeavor, Klein discloses a coating composition comprising a hydroxyl-containing compound, a polyol, and a polyisocyanates and a catalyst, wherein the polyol components which can be used in the coating compositions includes hydroxyl-containing polyacrylate copolymers and/or polymethacrylate copolymers, polyether polyols ([0006]).  Therefore, polyacrylate polyols, polymethacrylate copolymers, and polyether polyols are considered functionally equivalent polyhydroxyl-containing polyol components which can be used in the coating compositions ([0006]).  Therefore, it would have been obvious to one of ordinary skill in 
Regarding claim 41, Brecht teaches comprising at least one polymer polyol containing 1 to 50 wt. % filler, relative to the polymer polyol (Col. 2, lines 47-65),
Regarding claim 42, Brecht teaches the catalysts can be added to the polyol formulation either as a prepared mixture in the corresponding ratio (Col. 7, lines 17-23).
Regarding claim 43, Brecht teaches wherein the catalyst of component ii) can also a solution of a lithium hydroxide or carbonate or a solution of a mixture of these salts in one or more of the carboxylic acids described above (Col. 7, lines 25-43, Col. 8, lines 38-61).
Regarding claim 44, Brecht teaches wherein more preferred catalyst is Lithium(l) neodecanoate for example (Col. 7, lines 25-43, Col. 8, lines 38-61).
Regarding claim 52, Brecht teaches a catalyst mixture containing i) at least one organic titanium and/ or zirconium compound, ii) at least one organic lithium carboxylate, iii) additionally at least one organic bismuth carboxylate (Col. 3, lines 8-13).
Regarding claim 53, Brecht teaches a composition as disclosed above.  Brecht does not explicitly wherein the catalyst further comprises zinc in an example.  However, Brecht discloses the use of bismuth compounds together with organic zinc compounds is also known and as an effective catalyst combination (Col. 1, lines 20-27, and Col. 2, lines 2-8).  Therefore, it would have been obvious to one of ordinary skill in the art 

The claim rejections under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Brecht et al. (US 6,590,057 B1) in view of Klein et al.  (US2011/0245406 A1) as applied to Claims 19-21, 23-26, 37-38, 41-44, and 52-53, and further in view of Groenewolt et al.  (US 8,569,438 B2) on Claims 22 and 39-40 are maintained.
Regarding claim 22, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach an acid number of the polyhydroxy group-containing compound.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g (Col. 10, lines 4-39, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g to the polyurethane composition in Brecht, because Groenewolt 
Regarding claim 39, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach an acid number of the polyhydroxy group-containing compound.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g (Col. 10, lines 4-39, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound 
However, Brecht does not explicitly teaches polyacrylate polyols, but teach polyester polyols.  polyacrylate polyols and polyester polyols are considered functionally equivalent polyhydroxyl-containing compound (Groenewolt: Col. 10, lines 4-39).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute polyacrylate polyols for polyester polyols disclosed by Brecht.  
Brecht does not explicitly teaches the whole range of the acid number of the polyhydroxy group-containing compound, not more than 7 mg KOH/g, but teaches an acid number of between 0 and 30 mg KOH/g as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range not more than 7 mg KOH/g, because the claimed range not more than 7 mg KOH/g overlap or lie inside ranges disclosed by the prior art an acid number of between 0 and 30 mg KOH/g, a prima facie case of obviousness exists and expect the same success when applying the same acid number.  
Regarding claim 40, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach an acid number of the polyhydroxy group-containing compound.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g to the polyurethane composition in Brecht, because Groenewolt disclosed the use of a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39).  Brecht does not explicitly teaches the whole range of the acid number of the polyhydroxy group-containing compound is 0.5-5 mg KOH/g, but teaches an acid number of between 0 and 30 mg KOH/g as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range is 0.5-5 mg KOH/g, because the claimed range is 0.5-5 mg KOH/g overlap or lie inside ranges disclosed by the prior art an acid number of between 0 and 30 mg KOH/g, a prima facie case of obviousness exists and expect the same success when applying the same acid number.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19-26 and 37-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 ans 18-27 of copending Application No. 15/545,585 (‘585).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claims 1 and 3 of copending application '585.  That is, claims 1 and 3 of copending application falls entire within the scope of claim 1 or, in other words, claim 1 is anticipated by claims 1 and 3 of copending application.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant’s principal arguments are 
Brecht does not teach wherein the coating material system is not aqueous.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees. Brecht teaches wherein the coating material system is not aqueous for example (Col. 2, lines 47-Col. 3, lines 23), because blowing agents is optional.  



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

	
	
	/HAI Y ZHANG/           Examiner, Art Unit 1717